Citation Nr: 0500145	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder.

In October 2003, the Board remanded the claim for further 
development.  The case has now been returned to the Board for 
further appellate review.

FINDING OF FACT

The veteran does not have post-traumatic stress disorder.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a June 2002 VCAA letter, the RO stated that to support the 
claim for post-traumatic stress disorder, VA needed medical 
evidence showing a current diagnosis of post-traumatic stress 
disorder, evidence showing that stressful events happened to 
the veteran in service, and medical evidence showing a 
connection between those stressful events and the current 
diagnosis of post-traumatic stress disorder.  

In the July 2003 statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.303, pertaining to the 
principles relating to service connection.  In the reasons 
and bases section, the Decision Review Officer explained that 
service connection for post-traumatic stress disorder 
required medical evidence establishing that the veteran had 
post-traumatic stress disorder, credible supporting evidence 
that the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.

In a May 2004 VCAA letter, the veteran was again notified of 
the evidence required to support his claim.

In the June 2004 statement of the case, the veteran was 
provided with the text of 38 C.F.R. § 3.304, pertaining to 
the criteria required to substantiate a claim for post-
traumatic stress disorder.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the June 2002 letter, the RO stated that it had 
requested his service medical records and his current VA 
medical records from the Roseburg VA Medical Center.  The RO 
requested the veteran to submit the post-traumatic stress 
disorder questionnaire and stressed the importance of 
specific answers.  The RO requested the veteran to indicate 
whether he had VA medical treatment or private medical 
treatment, and to provide specific information so that the RO 
could request those records from the appropriate person or 
agency.  The RO stated that the veteran could also submit 
statements from individuals who had knowledge of his 
condition.

In the October 2002 letter, the RO notified the veteran that 
his records had been destroyed in the 1973 fire at the 
National Personnel Records Center.  The RO notified the 
veteran that some records might be able to be reconstructed 
if the veteran was able to provide further information.  The 
RO also requested the veteran to notify the RO if he had 
received any VA medical treatment or private medical 
treatment.  The RO stated that the veteran could submit 
statements from individuals who had knowledge of his 
condition.  Under a heading entitled "What Is VA's Duty to 
Assist You," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.

In the May 2004 letter, the RO requested the veteran to 
submit any additional evidence that would help substantiate 
his appeal.  The RO again requested the veteran to submit any 
information regarding private or VA medical treatment that he 
had received.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's record of service 
(WD-AGO Form 53-55) and the VA examination report.  Records 
from Roseburg VA Medical facility were requested in June 
2002; a reply was received indicating that there were no 
records on file for the veteran.  In his notice of 
disagreement, the veteran stated that he believed that there 
were other sources form which to obtain his military records 
and he wanted VA to pursue finding those records.  However, 
the veteran did not provide VA with the information 
requested.  Without the specific information required, VA is 
unable to request records.  

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the October 2002 letter, the RO stated that if the 
veteran had service medical records or service personnel 
records, that he should submit them.  In the May 2004 letter, 
the RO stated that if the veteran had any evidence in his 
possession that pertained to the claim, that he should submit 
it.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for post-traumatic 
stress disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2004).  

While the Board notes that the version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for PTSD required a "clear" diagnosis of 
PTSD, that requirement has since been eliminated; as the 
current version is more favorable to the veteran, it will be 
considered in the adjudication of his claim.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  Under the new criteria, the 
three elements required to show service connection for post-
traumatic stress disorder are: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2003).  

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that he engaged in 
combat, and, therefore, 38 U.S.C.A. § 1154(b), pertaining to 
proof of service incurrence or aggravation of a disease or 
injury in the case of a veteran who engaged in combat with 
the enemy, is not for application.

The veteran filed a claim for post-traumatic stress disorder 
in May 2002.  However, he has provided no information 
regarding an in-service stressor.  Although the veteran's 
service medical records were destroyed, this does not affect 
the veteran's claim, since he did not describe the stressful 
event in service that caused his post-traumatic stress 
disorder.  Further, he does not have a current diagnosis of 
post-traumatic stress disorder.  In the June 2004 VA 
examination, the veteran indicated that he did not have post-
traumatic stress disorder.  When the examiner explained to 
him what post-traumatic stress disorder was, the veteran 
shook his head and stated that he did not have anything like 
it.  When the examiner asked the veteran about his 
experiences in World War II, the veteran stated that it was 
all over with, that it was a long time ago, and that he did 
not see that much combat.  He stated that he only saw two or 
three people killed, and that it was their own fault.  The 
examiner found that there was absolutely no evidence that the 
veteran had any post-traumatic stress disorder symptoms, and 
therefore the examination was not continued.  The examiner's 
final impression was that the veteran did not have post-
traumatic stress disorder, nor was there anything to suggest 
that the veteran had any other mental disorder.

The Board finds the June 2004 examination report highly 
probative.  The Board finds that the veteran does not have 
post-traumatic stress disorder, and therefore his claim for 
service connection for post-traumatic stress disorder must be 
denied.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for post-traumatic stress disorder, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


